Exhibit 10.2

SECOND AMENDMENT

WITH RESPECT TO

AMENDED AND RESTATED

CREDIT AGREEMENT

EFFECTIVE JANUARY 2, 2007

BETWEEN

CENTRAL HUDSON GAS & ELECTRIC CORPORATION,

THE LENDERS PARTY THERETO

AND

JPMORGAN CHASE BANK, N.A.

AS ADMINISTRATION AGENT AND ARRANGER

 

This Agreement (the “Agreement”) made the 27th day of January, 2009 by and
between CENTRAL HUDSON GAS AND ELECTIC CORPORATION, the Lenders Party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Arranger (as in such
capacity the “Bank”).

Whereas, the parties hereto entered into an Amended and Restated Credit
Agreement effective January 2, 2007 (the “Amended and Restated Credit
Agreement”); and

Whereas, the parties hereto have executed a Waiver and Amendment dated December
20, 2007 with respect to the Amended and Restated Credit Agreement; and

Whereas, as the parties hereto desire to agree to a Second Amendment to the
Amended and Restated Credit Agreement as hereinafter set forth.



--------------------------------------------------------------------------------

 

 

Now, the parties hereto agree as follows:

1.

Definitions.

 

All capitalized terms used herein and not otherwise defined herein shall have
the

meaning attributable to them as set for the in the Amended and Restated Credit
Agreement, as amended.

2.

Amendment to Section 3.10.

Section 3.10 is hereby amended and restated in its entirety to read as follows:

Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.          

3.

Ratification.

Except as provided in Paragraphs 2 hereof all of the terms, covenants,
conditions and provisions contained in the Amended and Restated Credit
Agreement, as amended, and other loan documents are hereby ratified, confirmed
and restated in all respects and shall remain in full force and effect.

4.

Representations and Warranties. The Borrower hereby represents and warrants to
the

Lenders and the Administrative Agent as follows:

(a)

The Borrower continues to be a duly constituted and validly existing

corporation in its jurisdiction of incorporation, in good standing with full
power and authority to own its properties, to conduct its businesses and to
execute, deliver and perform all of the obligations to be performed by it
hereunder.

 

--------------------------------------------------------------------------------

 

 

(b)

The execution, delivery and performance by the Borrower has been duly

authorized by all necessary corporate action, which corporate action has not
been amended, repealed or rescinded.

(c)

The execution, delivery and performance of this Agreement by the

Borrower does not and will not: (i) violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree or award presently in
affect having applicability to the Borrower, (ii) violate the provisions of the
Borrower’s certificate of incorporation or by-laws, or (iii) result in a breach
or constitute a default under any document, instrument or agreement to which the
Borrower is a party or by which the Borrower is or may be bound or affected.

(d)

The Borrower is unaware of any Events of Default or events which, with

the passage of time or the giving of notice, or both, would constitute an Event
of Default under the Amended and Restated Credit Agreement.

(e)

The Borrower does not have, as of the date hereof, any offsets, defenses or

counterclaims with respect to any of its obligations under the Amended and
Restated Credit Agreement, or any other loan document.

(f)

Except as modified hereby, all representations and warranties made by the

Borrower under and pursuant to the Amended and Restated Credit Agreement, as
amended, are true and correct on and as of the date hereof and shall remain in
full force and effect.



--------------------------------------------------------------------------------

 

 

(g)

All covenants and promises made in the Amended and Restated Credit

Agreement by the Borrower, except those which have been modified by this
Agreement, are valid and binding promises enforceable in accordance with their
terms without offset, defense or counterclaim.

5.         Entire Agreement. This Agreement contains the entire understanding
between the parties hereto relating to the subject matter thereof.

6.         Amendment. This Agreement may not be amended, modified, changed or
terminated orally but only by an agreement in writing signed by the party
against whom enforcement of any such modification, amendment, change or
termination is sought and further provided that such agreement be adopted in
accordance with the terms of the Amended and Restated Credit Agreement.

7.         Applicable Laws. This Agreement shall be construed, enforced and
interpreted in accordance with the laws of the State of New York, without regard
to principles of conflict of laws.

8.         Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be made,
executed and delivered on the day, month and year first above written.

            CENTRAL HUDSON GAS & ELECTRIC CORPORATION

 

BY:

/s/ Christopher M. Capone

 

Name: Christopher M. Capone
Title: Executive VP and CFO

 

 



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as

Lender and as Administrative Agent

 

 

BY:

/s/ Paul Bilodeau

 

Name: Paul Bilodeau
Title: Underwriter II

 

 

BANK OF AMERICA, N.A., as

Lender and Co-Syndication Agent

 

 

BY:

/s/ Karen D. Finnerty___

 

Name: Karen D. Finnerty
Title: Vice President

 

 

 

HSBC BANK USA, N.A., as

Lender and Co-Syndication Agent

 

BY:

/s/ Marianne McGoldrick

 

Name: Marianne McGoldrick
Title: Vice President

 

 

 

KEYBANK NATIONAL ASSOCIATION, as

Lender and Documentation Agent

 

 

BY:

/s/ Sherrie I. Manson

 

Name: Sherrie I. Manson
Title: Senior Vice President

 

 

 

 

 

 

 